Citation Nr: 1334061	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  12-30 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a cold weather injury to the right lower extremity.

2.  Entitlement to a rating in excess of 20 percent for residuals of a cold weather injury to the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for residuals of a cold weather injury to the right upper extremity.

4.  Entitlement to a rating in excess of 10 percent for residuals of a cold weather injury to the left upper extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013 the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO ("Travel Board" hearing).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  

The issue of entitlement to a TDIU is addressed in the Remand section and is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The Veteran's residuals of cold weather injuries in the bilateral lower extremities are manifested by pain and numbness with cold sensitivity, plus nail abnormalities.  

2.  The Veteran's residuals of cold weather injuries in the bilateral upper extremities are manifested by pain and numbness with cold sensitivity but without additional tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhydrosis or X-ray abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for residuals of a cold weather injury to the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2013).
 
2.  The criteria for a rating higher than 20 percent for residuals of a cold weather injury to the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2013).

3.  The criteria for a rating higher than 10 percent for residuals of a cold weather injury to the right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2013).

4.  The criteria for a rating higher than 10 percent for residuals of a cold weather injury to the left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a letter dated in February 2011 the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for TDIU, and a letter in June 2011 advised him of the evidence needed to show entitlement to increased rating.  These letters advised the Veteran as to the respective responsibilities of 
the claimant and VA in obtaining information and evidence, of how disability evaluations and effective dates are assigned and of the type of evidence that impacts those determinations.  The Veteran had ample opportunity to respond prior to the December 2011 rating decision on appeal.  The case was last adjudicated in January 2013.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
 


In any event, the Veteran has not pointed to any prejudice resulting from the 
timing or content of notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA has also made reasonable efforts to obtain relevant records adequately identified by the Veteran.  In this regard, the claims file includes service treatment records and relevant post-service treatment records and examination reports; the Veteran has not otherwise identified existing records that should be obtained.  The RO requested disability records from the Social Security Administration (SSA) but that agency notified the RO in writing that the Veteran's disability records had been destroyed.  The Veteran has been afforded appropriate VA examinations in regard to the claims for higher rating, most recently in November 2011; the Veteran has not asserted, and the evidence of record does not suggest, his disabilities have changed significantly since that examination.  The Veteran has complained that the VA examination was brief, and he disagreed with the findings of the examiner, but the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, the Veteran volunteered his treatment history, and the Veteran's representative and the VLJ asked questions concerning symptomatology related to his increased rating claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the 
conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the RO has considered and complied with the provisions of 
the VCAA.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Cold weather injury residuals are rated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7122.  The rating criteria are as follows.  A rating of 10 percent is assigned with arthralgia or other pain, numbness or cold sensitivity.  A rating of 
20 percent is assigned with arthralgia or other pain, numbness or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhydrosis, or X-ray abnormalities (osteoporosis, subarticular punched-out lesions or osteoarthritis).  A rating of 30 percent is assigned with arthralgia or other pain, numbness or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhydrosis, or 
X-ray abnormalities (osteoporosis, subarticular punched-out lesions or osteoarthritis).

Note (1) to the Diagnostic Code states to separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of the cold injury scar or peripheral neuropathy, under other diagnostic codes.  Separately evaluate other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under Diagnostic Code 7122.

Note (2) to the Diagnostic Code states to evaluate each affected part (e.g., hand, foot, ear, nose) separately and combine the ratings in accordance with §§ 4.25 and 4.26.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

The file contains a December 2006 treatment note by Dr. Flatau, a private vascular specialist.  Dr. Flatau stated the Veteran had current multiple symptoms consistent with cold exposure.  The Veteran reportedly felt cold when others did not, regardless of the season, and he complained of associated difficulty sleeping.  The Veteran also noticed paresthesias, numbness and tingling, primarily in the left hand.  He had chronic pain in the toes of both feet; he also had recurrent fungal infections, primarily in the great toes of both feet with associated disturbances in nail growth.  Examination of the extremities was significant for changes in the toenails, primarily in the form of very thickened and atrophic nails in the great toes of both feet.  Dr. Flatau's impression was multiple symptoms consistent with cold exposure in a patient with normal arterial examination and no good reason, such as diabetes, to have other neuropathy.

The Veteran's spouse submitted a letter to VA in March 2007 asserting that the Veteran was always cold, especially at night or in air-conditioned buildings as well as during rainy weather or cold snaps.

A VA plastic surgery clinic note dated in October 2008 shows complaint of left hand numbness to light-to-moderate touch but no complaint of tingling or paresthesias.  The hand has normal appearance and normal capillary refill.  There was no intrinsic wasting of the hand and the hand had normal composite function.  Flexion and extension of the fingers was normal.  There was no indication of tinels at the carpal or cubital tunnel.  The clinician noted that numbness did not follow ulnar distribution neuropathy.
   
The Veteran submitted a Statement in Support of Claim in January 2011 in which he asserted having the following residuals of cold injury in the lower extremities: cold sensitization; numbness, tingling and pain in both feet; shiny, atrophied or deteriorated skin in the area of the shins; chronic infections of both feet; edema of the ankles; distorted and discolored toe nails; joint pain; and, possible Raynaud's phenomenon.  He also asserted having the following symptoms of cold injury in the upper extremities: numbness, tingling and paresthesias in both hands; pain and discomfort in both hands; arthritis and arthralgia in and around the hands; abnormal nail growth in both hands; and, cold sensitization in both hands.  The Veteran asserted he could not stand or walk very far or engage in physical activities for any length of time.

The Veteran presented to the VA ambulatory care clinic in September 2011 to follow up his various medical problems.  Examination of the skin showed no rashes or significant lesions.  Musculoskeletal and neurological examinations were grossly normal.  

The Veteran submitted a Statement in Support of Claim in June 2011 stating that he should be rated 30 percent for each extremity based on the following symptoms: cold sensitization; hyperhydrosis; thick, distorted and discolored toe nails; numbness, tingling and pain in both feet; Raynaud's syndrome; and, numbness, tingling, paresthesias and cold sensitization of the upper extremities and hands.

The Veteran underwent a neurological examination in October 2011 by Dr. Saleh.  The Veteran's subjective complaint was burning, numbness and tingling in the arms, hands, legs and feet.  The Veteran's distal pulses were intact and cranial nerves were symmetrical and normal.  Motor strength was 5/5 and gait was 
steady.  Reflexes were diminished but symmetrical.  Plantars were in flexion.  Sensory changes were mostly in a distal fashion and mostly around the feet.  Electromyography (EMG) study showed mixed-type peripheral neuropathy 
and small sensory fiber neuropathy.   The clinical impression was peripheral neuropathy, degenerative joint disease (DJD) and previous exposure to extremely cold temperatures.  Dr. Saleh did not indicate which joint(s) were associated with DJD.

The Veteran had a VA examination in November 2011 in which he complained of chills and malaise.  He reported numbness and aching in both feet that began 10 years previously and had been persistent and progressively worse since then.  He also complained of numbness in the left hand and pain in both hands that began 8 years previously and had been constant and progressive since then.  He denied history of cold-related hospitalizations or surgery or cold-related trauma or neoplasms.  He reported intermittent aching pain in all fingers and both feet, moderate in severity and worse in cold weather, and also reported tingling in the bilateral feet and the left hand.  The Veteran endorsed thickened nails on both feet but denied cold-related weakness, swelling, changes in skin thickness, arthritis or stiffness of joints or history of sleep disturbance due to symptoms.  The Veteran did not cite any impairment in activities of daily living (ADLs).

Physical examination showed the Veteran to have normal gait and posture.  Musculoskeletal examination showed no hand or foot abnormality.  No joints were affected and there was no joint pain with use or manipulation.  Reflexes were grossly hypoactive but symmetrical in the bilateral upper and lower extremities.  There were no sensory deficits to pinprick, fine touch or vibration in the upper or lower extremities.  Motor examination was 5/5 and the muscles had normal tone without atrophy.  Raynaud's was not visualized.  Peripheral pulses were normal 
on the right; the left radial pulse was decreased.  Examination of the skin was significant only for onychomycosis of the bilateral great toe nails.  The examiner diagnosed bilateral foot sensory neuropathy and left cubital tunnel syndrome.  

The Veteran submitted a Statement in Support of Claim in February 2012 stating that the VA examiner's finding of cubital tunnel syndrome is "ridiculous" because his tingling symptoms are not confined to the little finger and ring finger as would be suggested by such diagnosis; instead, he is unable to grasp objects with a tight grip.  He complained of having no toleration for cold weather in his hands or feet and that his hands are always cold and tingling.  

In his Substantive Appeal, received in November 2012, the Veteran stated his hands get pale or white when they become cold, and that he has sweating of the feet (hyperhydrosis) and arthritis in the fingers.

The Veteran submitted a Statement in Support of Claim in March 2013 complaining that the VA examiner had provided a "poor" examination because although the Veteran had been caused to strip for examination the examiner had not addressed the Veteran's thickened and discolored great toe nails, his area of shiny skin, his hyperhydrosis, his cold sensitization or other somatic-related cold injury symptoms.

The Veteran testified before the Board in August 2013 that his upper and lower extremities are approximately equal in the degree of pain they cause him; accordingly, they should be compensated to the same degree.  The problem associated with his feet is constant pain, while the problem associated with his hands is constant numbness and pain that comes and goes but lasts only a short while.  Since 2006 the pain would come more frequently and last longer.  His greatest functional limitation in performing ADLs is constant severe pain, which precludes even small household chores.  The Veteran removed his sock and displayed that one of his great toe nails was thickened and discolored.  The Veteran stated his pain is worse in the wintertime, with cold weather.  He stated he sometimes drops items but not often.      

Review of the evidence shows the Veteran has cold-related symptoms of the feet and hands that include pain, numbness and cold sensitivity.  Thus, a rating of at least 10 percent is appropriate for each extremity under Diagnostic Code 7122.

The Veteran is also shown to have nail abnormalities of the feet, which satisfies 
the criteria for a 20 percent evaluation for the right lower extremity and left lower extremity.  A rating higher than 20 percent under Diagnostic Code 7122 requires at one or more qualifying symptoms (tissue loss, color changes, locally impaired sensation, hyperhydrosis, or X-ray abnormalities) but none of these are objectively demonstrated.  The Veteran has asserted color changes in the form of shiny skin, and hyperhydrosis in the form of sweaty feet, but these are not shown on VA examination or in VA or private treatment notes.  Similarly, there is no clinical evidence of locally impaired sensation in the lower extremities; in that regard, neurological evaluations of the lower extremities have been consistently normal.  

Turning to the upper extremities, the Veteran is not shown to have any symptoms other than pain, numbness and cold sensitivity.  He has complained about loss of dexterity, but neurological examination to include strength has been consistently normal and examination in November 2011 showed an impression of "no sensory deficits." The Veteran has also reported color changes in the form of pale skin in the hands during cold weather, but VA and private clinical records demonstrate no abnormalities of color.  

The Veteran has argued he should be compensated equally for the upper and lower extremities because he has pain to an equal degree in all four extremities.  However, the evaluation is not based on the degree to which the extremities are painful; rather, the Veteran has been assigned a higher evaluation for the lower extremities than the upper extremities because he has an additional symptom (nail abnormalities) in the former that is not present in the latter.    

Addressing pain, which the Veteran has cited as a significantly disabling symptom, this is a specific rating criterion cited in Diagnostic Code 7122 and was a factor in the Veteran having been granted at least 10 percent for each extremity.  There is no indication in this case that the Veteran's pain causes any additional limitation of function, especially musculoskeletal, of his upper or lower extremities.  The Veteran's gait has been noted as "normal" in every clinical evaluation of record 
and there is no clinical indication of weakness or loss of motion in any extremity or joint.

The Board has considered whether there are any other applicable diagnostic 
codes under which the Veteran may be advantageously rated either separately or alternatively.  The Veteran has stated he has Raynaud's syndrome, which would arguably warrant separate compensation under Diagnostic Code 7117, but there is no competent diagnosis of such disorder of record and the VA examiner specifically stated that Raynaud's was not found.  Diminished sensation in the extremities could potentially be rated alternatively as peripheral neuropathy under 38 C.F.R. § 4,124a, but the record in this case, to include the neurological examination by Dr. Saleh cited above, does not demonstrate an actual incomplete paralysis of any nerve to a degree that would be advantageous to the Veteran.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered 
by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers and examiners.

When considering whether lay evidence is competent the Board must determine, 
on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board must also consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  To the extent the Veteran's lay evidence is offered to demonstrate the symptoms associated with the service-connected disabilities on appeal, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has accepted the Veteran's lay account of subjective pain and numbness in the extremities as competent and credible, but as discussed above his account does not show entitlement to a higher schedular rating under the applicable rating criteria.  To the extent that he has asserted symptoms such as changes in skin color, hyperhydrosis and/or X-ray anomalies, such reported symptoms are inconsistent with the medical evidence of record and are not considered to be credible for rating purposes.

The Veteran also asserted in his lay evidence that he has Raynaud's syndrome, which is a specific diagnosis that is not documented anywhere of record.  Diagnosis of Raynaud's or other disability is a complex medical question not within the competence of a layperson.  Kahana, 24 Vet. App. 428. 

The Veteran has not demonstrated entitlement to a higher rating during any distinct period during the course of the appeal.  Accordingly, staged ratings are not for application.  Hart, 21 Vet. App. 505.

The Board has considered whether the Veteran's disabilities on appeal present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule.  The assigned schedular evaluations are therefore adequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In sum, based on the evidence and analysis above the Board has found the criteria for ratings higher than 20 percent for cold-weather residuals of the right and left lower extremities, and higher that 10 percent for cold-weather residuals of the right and left upper extremities, are not met. 

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54-55.
   

ORDER

A rating in excess of 20 percent for residuals of a cold weather injury to the right lower extremity is denied.

A rating in excess of 20 percent for residuals of a cold weather injury to the left lower extremity is denied.

A rating in excess of 10 percent for residuals of a cold weather injury to the right upper extremity is denied.

A rating in excess of 10 percent for residuals of a cold weather injury to the left upper extremity is denied.

REMAND

The Board finds that further development is required before the claim for entitlement to a TDIU can be adjudicated.

In denying a TDIU, the RO relied in large part on a VA examination in November 2011 in which the examiner stated the following opinion: "Based on the service-connected disabilities examined the patient is employable."  The examiner provided no supporting rationale for this conclusion.  Because the examiner failed to provide a reasoned analysis, an addendum is needed.  

In addition, the opinion did not encompass all of the Veteran's service-connected disabilities, in that it did not consider the occupational impairment caused by the service-connected tinnitus and hearing loss disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the file to the VA examiner who performed the examination in November 2011, if available, to obtain an addendum opinion addressing the question of whether the Veteran's service-connected disabilities render him unemployable.  The claims folder must be reviewed by the examiner.  If an additional examination is deemed necessary, one should be scheduled.  If the original examiner is not available, the file should be provided to another examiner of similar or greater qualifications to obtain the requested opinion. 

Based on the review of the file, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities (i.e., cold weather residuals of the bilateral upper and lower extremities, tinnitus and hearing loss), in aggregate, are of such severity as to render him unable to obtain and maintain gainful employment.  The examiner must provide a complete rationale for all opinions provided.  

2.  After the above development and any additional development deemed necessary has been accomplished, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought remains denied, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


